Citation Nr: 1019534	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  99-08 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension, as 
secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1963 to February 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Veteran now resides in Georgia, so 
the matter is now handled by the RO in Atlanta, Georgia.    

In September 2003, October 2006, September 2008, and April 
2009, the Board remanded this claim for additional 
development.  That development having been completed, the 
claim is now ready for appellate review.

The issues of entitlement to service connection for a hiatal 
hernia and entitlement to an increased rating for sinusitis 
have been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them and they are 
referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's hypertension is proximately due to or 
aggravated by his service-connected PTSD.


CONCLUSION OF LAW

Service connection for hypertension as secondary to PTSD is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Consequently, the Board finds that any 
lack of notice and/or development which may have existed 
under the VCAA cannot be considered prejudicial to the 
Veteran, and remand for such notice and/or development would 
be an unnecessary use of VA time and resources.


II.  Entitlement to Service Connection for Hypertension, as 
Secondary to PTSD

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Generally, in order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Secondary service connection may be established when there is 
causation or aggravation of a Veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran is claiming entitlement to service connection for 
hypertension that he asserts is a result of his service-
connected PTSD.  The Veteran is service connected for PTSD, 
which was evaluated as 30 percent disabling in July 2009, 
effective October 1997.  

The Veteran was afforded a VA examination in May 1998.  The 
Veteran reported a history of high blood pressure of 
approximately five years.  Upon examination, blood pressure 
was elevated with a systolic reading of 146 and diastolic of 
80.  Cardiac examination revealed a regular rate and rhythm 
without murmur, rub, or gallop.  The examiner diagnosed the 
Veteran with hypertension, stage one, on current treatment.  
The examiner stated there was no clear relation between the 
hypertension and PTSD except possibly in an indirect way.  
The examiner opined that the Veteran was unable to find 
employment because of his PTSD and thus had financial 
concerns and stressors otherwise related to inability to 
work, which indirectly elevated his blood pressure.

The Veteran was afforded a more recent VA examination in June 
2009.  It was noted that the Veteran was diagnosed with PTSD 
in 1998 and that the Veteran reported his hypertension was 
diagnosed shortly thereafter.  The Veteran reported problems 
with his blood pressure when psychological stressors 
increased.  The examiner stated that the claims file and 
records describe a patient with prolonged poorly controlled 
PTSD who has anxieties related to his Vietnam experiences 
which cause increased stress levels and elevated blood 
pressure.  The examiner opined that while the Veteran's PTSD 
did not cause his hypertension, it does appear at least as 
likely as not to aggravate it.

The Veteran receives treatment for his hypertension at a VA 
outpatient center.  Records indicate numerous consultations 
regarding his hypertension.  In December 2009, a VA doctor 
submitted a statement, opining that the Veteran's poorly 
controlled blood pressure was more than likely coming from 
his prolonged PTSD.  The physician's rationale for the 
opinion was that over the years the Veteran has had elevated 
blood pressures in spite of being on a good medication 
regiment.  The physician further indicated that the Veteran's 
hypertension could be due to intermittent nightmares, 
flashbacks, fluctuating anxiety and startle response.  A VA 
staff psychologist also concurred with the VA physician's 
statement that the Veteran's hypertension is related to his 
PTSD.

The Board notes that the Veteran contends his blood pressure 
increases when his psychological stressors increase.  In this 
regard, the Board notes that the Veteran is competent to give 
evidence about what he experiences; for example, he is 
competent to discuss pain and other experienced symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, the Board finds the Veteran's statements to be 
credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).

Service connection for hypertension is warranted on a 
secondary basis because the evidence is in relative 
equipoise.  The May 1998 VA examiner opined that the 
Veteran's PTSD may indirectly aggravate his hypertension and 
the June 2009 VA examiner opined that his PTSD more likely 
than not aggravates his hypertension.  Also, two additional 
VA physicians opined that the Veteran's PTSD affects his 
hypertension.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
matter, the benefit of the doubt will be given to the 
Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In sum, the Board finds that service connection is warranted 
because the Veteran has a current diagnosis of hypertension 
and the medical and lay evidence is in equipoise that this 
disability was caused by or aggravated by his service-
connected PTSD.  Upon resolution of every reasonable doubt in 
the Veteran's favor, the Board concludes that service 
connection is warranted for hypertension, as secondary to 
PTSD.


ORDER

Entitlement to service connection for hypertension, as 
secondary to PTSD, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


